                                         Case 4:13-cv-04513-PJH Document 263 Filed 04/01/19 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      EVOLUTIONARY INTELLIGENCE, LLC,
                                                                                       Case No. 13-cv-04513-PJH
                                  8                    Plaintiff,

                                  9             v.                                     ORDER VACATING HEARING
                                  10     SPRINT NEXTEL CORPORATION, et                 Re: Dkt. No. 262
                                         al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff in the above-entitled action has filed a motion to vacate judgment and a

                                  15   motion to consolidate. Dkts. 239-40. Those motions are set for hearing on April 10,

                                  16   2019. The court is now in receipt of the parties’ stipulation requesting that the hearing

                                  17   date be continued to June 5, 2019. Dkt. 262. The court finds that the motions are

                                  18   appropriate for decision without oral argument, and accordingly, VACATES the hearing

                                  19   date. The court will issue a ruling on the papers.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 1, 2019

                                  22
                                                                                   PHYLLIS J. HAMILTON
                                  23                                               United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
